Title: From François Adriaan Van der Kemp to John Adams, 13 July 1814
From: Van der Kemp, François Adriaan
To: Adams, John,Adams, Abigail Smith



My Dear and high respected Sir!
Oldenbarneveld. 13 Julÿ 1814.

How was I delighted in Seing your handwriting on the Addres—I could not guess—it was a Letter—I did not expect one—although I was confident, that, if the State of your health had been worse, Cornelia Amelia would have deemed it her duty to Send me a line—You can guess—how I was delighted—when opening it—I Saw it was a Letter from my revered frend—I glanced over it, without looking at the inclosed paper—I taught it was Some present from mrs Adams—and So it was and well a double one—garden Seeds—or rather flower Seed to adorn our Little garden for my daughter, and a precious communication from your Ladÿ. This is pouring balsam on a wounded heart—mÿ wife and daughter Shared in mÿ agreable Sensations—Why are these So quickly fleeting awaÿ—but I ought not to complain Lett my rather congratulate you with your revival—with the happy prospects of Seeing an amiable grand-child betrothed to a worthy man. I have been intimate with an old gentleman of that name the father in Law of Hendrik Fÿnje—an eminent merchant at Amsterdam, a native of Middelburg in Zeeland—I Spent many pleasant days at his country Seat—near Breukelen—between Utrecht and Amsterdam—He had much of my frend Sam. Eliot—rich—generous independent in his youth he learnd Latin—and every where in his gardens were appropriate inscriptions from Cato’s distichs—from Virgil—and Horace, and every day, the whole year through, was head-Lattuce—on his table from his own gardens—and hot beds. If your De wind be of that familÿ—at least—if his head is as well organised and his heart as well placed—and without this Amelia would not have Surrendered—and your Ladÿ would not have applauded her choice. She then deserves a complement, and I ardently praÿ, that God will bless her.
You See my Dear Frend—though I and others may wish to hurry from the crowd—our farce being ended—you may not do So—If it pleases God, you ought to tarrÿ to welcome the third generation on the Scene. Be it So. you cannot Scare me with your horriblle Holbein drawing of deseases—enough for half a dozen—fear was not my greatest fault—and I candidly confess—this black catalogue made not half Such a gloomy impression as the two lines of your Ladÿ—when alarmed with the apprehensions of loosing you—She informed Me, that you was recovered—although not in Strenght—and you writ as well on that host of enemies—which treacherously attacked you as Horace—when he was past danger of being crushed by a tree.
Your cenobitical diet is, no doubt, very proper for you—but—now and then, I would not advice—to pour some wine in your water—a glass of generous wine would be in mÿ opinion beneficial. It would be So for me—could I afford the expence; I hear a voice—man you had it in your youth—and So it is—when I might have left it to others—without any loss or injury to my health. The Bark—is invaluable—thrice I recovered by it from the brink of the grave—
When you are once more at leisure you will See, that Swift—did not allude to N.E. paper-currencÿ—wood must have had some concerns with that Colonÿ, before he meddaled with his brass-pence—
I Suspect—that your learned Virginian Antagonist—has must likeness to a clergÿman—of whom a frend of me, give his opinion—in the words of the text on which he heard that man argue “you hear his noise, but know not, from where he comes, or whither he goes” I have no curiosity to See it—Next—to See mÿ theorÿ—after all the French ingenuity had been exhausted—in political experiments by a host of Political Empyricks—adopted by that Nation as the basis of their Constitution—nothing would more flatter my pride, then to be placed by a John Luzac—next Locke and Montesquieu—This is Saÿ—makes the Great Triumverate—and the last of the Triumverate demonstrated—at which the others guessed—If you See me once more at Quincÿ—I Shall read there Taylor’s book—before you can raise to work in your garden.
Had I in this followed your Example—I would have had a Lecture from my daughter about Such an excess of fatigue—as I know can not escape her remonstrances—and—duty often imperiously compels me to work; when I Should have wished for rest. Thus—have I been this week employ’d in making haÿ—been mÿ boÿ being unwell—doing nothing Since four weeks—and I—whereas in Holland Soldiers after Sixty years were pensioned—must do his task But your Secretarÿ is now tired, I expect with reading—and you want not my assurance—that I am—your high obliged friend. Permit me then—to employ the remainder of this paper in addressing you
Madam!
Accept my thanks for the Seeds—but more yet for the communicated passage—which however has nothing verÿ striking in it. Similar men as your Letter-writer See things before hand, and develope from embryo Seeds—at which the vulgar Stands gaping—were Some of our rulers endowed with Similar gifts—theÿ would not grope in darkness and have the appearance of delighting in it. I know—you will plead their cause—that they have not been blessed with a Similar education—that theÿ have not enjoy’d the privilege of being So long under guided by a Mentor and initiated in the mysteries of the European Cabinets—all this and more you maÿ Saÿ, Madam! but reallÿ—before an impartial tribunal—even this plea tends to their disadvantage, as you will not pretend—that a Crawford, who must have heard or Seen Something—being at the Seat of the Oracle, that a John Quincÿ—if the other was deficient—did not even give a hint to his august masters—and if he did—and they mocked his Sagacity, then—even charity could not but lament And confess, that they had Sealed their condemnation.
a world of truth is in these few lines—and his just apprehensions—must have been agreably allaÿd—if the Paris reports—till 14 Maÿ are—correct. The union of France and Gr. Brittain—if lasting—consolidates the peace of Europe. Both Nations Shall be, comparatively, greater—and more formidable—at the expence of the Small States—who were infatuated—to risk their all in that whirlpool—than theÿ were before 1789.—
Letters from Holland—from a warm french partizan—contains So manÿ proofs of the excesses of that Despotism—that it exceeds nearly belief—The Nation was literally driven to Despair—unarmed peasants Stormed batteries—and got possession of them—the Stones from the Streets would have Served us for cannon balls—we were resolved—to risk all—and hail now the tyding, that at Amsterdam the Sovereignity is offered to Orange, tho we know not the terms, as nothing worse can befall us, than what we have experienced.—This Letter was written 20 Dec. 1813—with impatience I am waiting for Letters from there and France—
Was I in your neighbourhood—then Caroline Should not dare to pass my bÿ—in Sending—a few bottles of her bridal-tears—adorned with American and Dutch colours—we would then endeavour to laugh these awaÿ—your Lady-Ship—will now in mÿ place, preach comfort to the Lambkin, and instruct her in the duties of Obeisance to her Liege Lord—Whom I hope, that Shall prove himself So amiable and virtuous a Consort—that to love and respect him is a delight.
I remain with high respect—Madam—your high obliged St

Fr. Adr. v. d. Kemp